Exhibit 10.5

Form of Award Notice

[The information set forth in this Award Notice will be contained on the related
pages on Merrill Lynch Benefits Website (or the website of any successor company
to Merrill Lynch Bank & Trust Co., FSB). This Award Notice shall be replaced by
the equivalent pages on such website. References to Award Notice in this
Agreement shall then refer to the equivalent pages on such website]

This notice of Award (the “Award Notice”) sets forth certain details relating to
the grant by the Company to you of the Award identified below, pursuant to the
Plan. The terms of this Award Notice are incorporated into the Agreement that
accompanies this Award Notice and made of part of the Agreement. Capitalized
terms used in this Award Notice that are not otherwise defined in this Award
Notice have the meanings given to such terms in the Agreement.

 

Employee:

  

Employee ID:

  

Address:

  

Award Type:

  

Grant ID:

  

Plan:

  

Amgen Inc. 2009 Equity Incentive Plan

Program

  

Amgen Inc. 2009 Performance Award Program

Grant Date:

  

Number of Shares

  

Number of Performance Units

  

Resolutions:

  

The Resolutions of the Compensation and Management Development Committee of the
Board of Directors of Amgen Inc., adopted on                    , regarding the
Amgen Inc. 2009 Performance Award Program

Performance Period:

  

The Performance Period beginning on            , 20     and ending
on            , 20    

Vesting Date:

  

Means the vesting date indicated in the Vesting Schedule

Vesting Schedule:

  

Means the schedule of vesting set forth under Vesting Details

Vesting Details:

  

Means the presentation (tabular or otherwise) of the Vesting Date and the
quantity of Shares vesting.



--------------------------------------------------------------------------------

PERFORMANCE UNIT AGREEMENT

THE SPECIFIC TERMS OF YOUR GRANT OF PERFORMANCE UNITS ARE FOUND IN THE PAGES
RELATING TO THE GRANT OF PERFORMANCE UNITS FOUND ON MERRILL LYNCH BENEFITS
WEBSITE (OR THE WEBSITE OF ANY SUCCESSOR COMPANY TO MERRILL LYNCH BANK & TRUST
CO., FSB) (THE “AWARD NOTICE”) WHICH ACCOMPANIES THIS DOCUMENT. THE TERMS OF THE
AWARD NOTICE ARE INCORPORATED INTO THIS PERFORMANCE UNIT AGREEMENT.

On the Grant Date specified in the Award Notice, Amgen Inc., a Delaware
corporation (the “Company”), has granted to you, the grantee named in the Award
Notice, under the plan specified in the Award Notice (the “Plan”), the Number of
Performance Units (the “Performance Units”) specified in the Award Notice on the
terms and conditions set forth in this Performance Unit Agreement (and any
applicable special terms and conditions for your country set forth in the
attached Appendix A (as described in greater detail in Section XIV below))
(collectively, this “Agreement”), the Plan, the Amgen Inc. 2009 Performance
Award Program (the “Program”) and the Resolutions (as defined below).
Capitalized terms not defined herein shall have the meanings assigned to such
terms in the Program.

I. Performance Period. The Performance Period shall have the meaning set forth
in the Award Notice.

II. Value of Performance Units. The value of each Performance Unit is equal to a
share of Common Stock.

III. Performance Goals. An amount of the Performance Units up to the maximum
amount specified in the Resolutions shall be earned, depending on the extent to
which the Company achieves objectively determinable Performance Goals
established by the Committee pursuant to the Resolutions. The Performance Units
earned shall be calculated in accordance with the Resolutions and the Program.

IV. Form and Timing of Payment. Subject to Section XIII and except as set forth
in the Program, for any Performance Units earned pursuant to Section III above,
the specified payment date applicable to such Performance Units shall be the
year immediately following the end of the Performance Period. Shares of Common
Stock issued in respect of a Performance Unit shall be deemed to be issued in
consideration of past services actually rendered by you to the Company or an
Affiliate or for its benefit for which you have not previously been compensated
or for future services to be rendered, as the case may be, which the Company
deems to have a value at least equal to the aggregate par value thereof.

V. Issuance of Certificates; Tax Withholding. Regardless of any action the
Company or your actual employer (the “Employer”) takes with respect to any or
all income tax (including federal, state and local taxes), social insurance,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and the Program and legally applicable to you (the
“Tax Obligations”), you acknowledge that the ultimate liability for all Tax
Obligations

 

1



--------------------------------------------------------------------------------

is and remains your responsibility and may exceed the amount actually withheld
by the Company and/or your Employer. You further acknowledge that the Company
and/or your Employer (i) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the
Performance Units, including the grant of the Performance Units, the vesting of
the Performance Units, the conversion of the Performance Units into shares or
the receipt of an equivalent cash payment, the subsequent sale of any shares
acquired at settlement and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Performance Units to reduce or eliminate your liability for Tax
Obligations or to achieve any particular tax result. Furthermore, if you become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, you acknowledge that the Company and/or your
Employer (or former employer, as applicable) may be required to withhold or
account for Tax Obligations in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company or to your
Employer (in their sole discretion) to satisfy all Tax Obligations. In this
regard, you authorize the Company and/ or your Employer, or their respective
agents, at their discretion, to satisfy all applicable Tax Obligations by one or
a combination of the following:

(a) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; or

(b) withholding from proceeds of the sale of shares of Common Stock issued upon
settlement of the Performance Units, either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization); or

(c) withholding in shares of Common Stock to be issued upon settlement of the
Performance Units provided that the Company and your Employer shall only
withhold an amount of shares of Common Stock with a fair market value equal to
the Tax Obligations.

To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates. If the Tax Obligations are satisfied by
withholding in shares of Common Stock, for tax purposes, you are deemed to have
been issued the full number of shares subject to the earned Performance Units,
notwithstanding that a number of shares of Common Stock is held back solely for
the purpose of paying the Tax Obligations due as a result of any aspect of your
participation in the Plan (any shares of Common Stock withheld by the Company
hereunder shall not be deemed to have been issued by the Company for any purpose
under the Plan and shall remain available for issuance thereunder).

Finally, you shall pay to the Company or your Employer any amount of Tax
Obligations that the Company or your Employer may be required to withhold or
account for as a result of your participation in the Plan and the Program that
cannot be satisfied by the means previously described. You agree to take any
further actions and to execute any additional documents as may be necessary to
effectuate the provisions of this Section V. Notwithstanding Section IV above,
the Company may refuse to issue or deliver the shares of Common Stock or the
proceeds of the sale of shares of Common Stock if you fail to comply with your
obligations in connection with the Tax Obligations.

 

2



--------------------------------------------------------------------------------

VI. Dividend Equivalents

(a) Crediting of Dividend Equivalents. Subject to this Section VI, Dividend
Equivalents shall be credited on each Performance Unit granted to you under this
Agreement in the manner set forth in the remainder of this Section VI. If the
Company declares one or more dividends or distributions (each, a “Dividend”) on
its Common Stock with a record date which occurs during the period commencing on
the Grant Date through and including the day immediately preceding the day the
shares of Common Stock subject to the Performance Units are issued to you,
whether in the form of cash, Common Stock or other property, then as of the date
the number of Performance Units payable to you pursuant to the terms this
Agreement are determined and payable, you shall be credited with an amount equal
to the amount or fair market value of such Dividend which would have been
payable to you if you held a number of shares of Common Stock equal to the
number of Performance Units payable to you as of each such record date for each
such Dividend (not including on any Performance Units which were previously paid
or forfeited) as if each such amount had been reinvested in Common Stock as of
the date of the payment of such Dividend. Each such Dividend Equivalent shall be
deemed to have been reinvested in the Common Stock as of the Dividend payment
date. Dividend Equivalents shall be payable in full shares of Common Stock,
unless the Administrator determines, at any time prior to payment and in its
discretion, that they shall be payable in cash. Dividend Equivalents payable
with respect to fractional shares of Common Stock shall be paid in cash.

(b) Treatment of Dividend Equivalents. Except as otherwise expressly provided in
this Section VI any Dividend Equivalents credited to you shall be subject to all
of the provisions of this Agreement which apply to the Performance Units with
respect to which they have been credited and shall be payable, if at all, at the
time and to the extent that the underlying Performance Unit becomes payable.
Dividend Equivalents shall not be payable on any Performance Units that do not
vest, or are forfeited, pursuant to the terms of this Agreement.

VII. Nontransferability. No benefit payable under, or interest in, this
Agreement or in the shares of Common Stock that may become issuable to you
hereunder shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge and any such attempted
action shall be void and no such benefit or interest shall be, in any manner,
liable for, or subject to, your or your beneficiary’s debts, contracts,
liabilities or torts; provided, however, nothing in this Section VII shall
prevent transfer (i) by will or (ii) by applicable laws of descent and
distribution.

VIII. No Contract for Employment. This Agreement is not an employment or service
contract with the Company or an Affiliate and nothing in this Agreement shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ or service of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment or service with the Company or an
Affiliate.

IX. Nature of Grant. In accepting the grant of Performance Units, you
acknowledge that:

(a) the Plan and the Program are established voluntarily by the Company, are
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan and in the Program;

 

3



--------------------------------------------------------------------------------

(b) the grant of the Performance Units is voluntary and occasional and does not
create any contractual or other right to receive future awards of Performance
Units, or benefits in lieu of Performance Units, even if Performance Units have
been awarded repeatedly in the past;

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d) your participation in the Plan and the Program shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate your employment or service relationship (if any) at
any time;

(e) your participation in the Plan and the Program is voluntary;

(f) the grant of Performance Units and the shares of Common Stock subject to the
Performance Units are not intended to replace any pension rights or
compensation;

(g) neither the grant of Performance Units nor any provision of this Agreement,
the Plan, the Program or the policies adopted pursuant to the Plan or Program
confer upon you any right with respect to employment or continuation of current
employment and shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate of the Company;

(h) the future value of the shares of Common Stock that may be earned upon the
end of the Performance Period is unknown and cannot be predicted with certainty;

(i) in consideration of the grant of Performance Units hereunder, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Performance Units resulting from termination of your employment by the Company
or an Affiliate of the Company (for any reason whatsoever and whether or not in
breach of local labor laws) and you irrevocably release the Company and your
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue such
claim;

(j) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive Performance Units and receive shares
under the Plan and the Program, if any, will terminate effective as of the date
that you are no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law);

 

4



--------------------------------------------------------------------------------

(k) except as otherwise provided in this Agreement or the Plan, the Performance
Units and the benefits evidenced by this Agreement do not create any entitlement
to have the Performance Units or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and

(l) the following provisions apply only if you are providing services outside
the United States:

(A) for employment law purposes outside the United States, the Performance Units
and underlying shares of Common Stock are not part of normal or expected
compensation or salary for any purpose, including but not limited to for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar payments; and

(B) you acknowledge and agree that neither the Company, the Employer nor any
Affiliate of the Company shall be liable for any foreign exchange rate
fluctuation between your local currency and the United States Dollar that may
affect the value of the Performance Units or of any amounts due to you pursuant
to the settlement of the Performance Units or the subsequent sale of any shares
of Common Stock acquired upon settlement.

X. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan and the Program, or your acquisition or sale of the
underlying shares of Common Stock. You are hereby advised to consult with your
personal tax, legal and financial advisors regarding your participation in the
Plan and the Program before taking any action related thereto.

XI. Notices. Any notices provided for in this Agreement, the Plan or the Program
shall be given in writing or electronically and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at such address as is currently maintained in the Company’s
records or at such other address as you hereafter designate by written notice to
the Company Stock Administrator. Such notices may be given using any automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, as approved by the
Company.

XII. Resolutions, Plan and Program. This Agreement is subject to all the
provisions of the Resolutions, the Plan and the Program and their provisions are
hereby made a part of this Agreement and incorporated herein by reference,
including, without limitation, the provisions of Articles 5 and 9 of the Plan
(relating to Performance-Based Compensation and Performance Awards,
respectively) and Section 13.2 of the Plan (relating to adjustments upon changes
in the Common Stock), and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. In the event of

 

5



--------------------------------------------------------------------------------

any conflict between the provisions of this Agreement and those of the
Resolutions, the Plan and the Program, the provisions of the Plan shall control.
Notwithstanding any provision of this Agreement or the Program to the contrary,
any earned Performance Units paid in cash rather than shares of Common Stock
shall not be deemed to have been issued by the Company for any purpose under the
Plan.

XIII. No Compensation Deferral. The Performance Units are not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended from time to
time (together with the regulations and official guidance promulgated
thereunder, the “Code”). However, if at any time the Committee determines that
the Performance Units may be subject to Section 409A of the Code, the Committee
shall have the right, in its sole discretion, and without your prior consent to
amend the Program as it may determine is necessary or desirable either for
the Performance Units to be exempt from the application of Section 409A of the
Code or to satisfy the requirements of Section 409A of the Code, including by
adding conditions with respect to the vesting and/or the payment of the
Performance Units, provided that no such amendment may change the Program’s
“performance goals,” within the meaning of Section 162(m) of the Code, with
respect to any person who is a “covered employee,” within the meaning of Section
162(m) of the Code. Any such amendment to the Program may in the Committee’s
sole discretion apply retroactively to this award of Performance Units.

XIV. Provisions Applicable to Participants in Foreign Jurisdictions.
Notwithstanding any provision of this Agreement or the Program to the contrary,
if you are employed by the Company or an Affiliate in any of the countries
identified in the attached Appendix A (which constitutes a part of this
Agreement), are subject to the laws of any foreign jurisdiction, or relocate to
one of the countries included in the attached Appendix A, your award of
Performance Units shall be subject to any special terms and conditions for such
country set forth in Appendix A and to the following additional terms and
conditions:

(a) the terms and conditions of this Agreement, including Appendix A, are deemed
modified to the extent necessary or advisable to comply with applicable foreign
laws or facilitate the administration of the Plan and the Program;

(b) if applicable, the effectiveness of your Award is conditioned upon its
compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption and subject to receipt of any required foreign
regulatory approvals;

(c) to the extent necessary to comply with applicable foreign laws, the payment
of any earned Performance Units shall be made in cash or Common Stock, at the
Company’s election; and

(d) the Committee may take any other action, before or after an award of
Performance Units is made, that it deems necessary or advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals.

Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no award of Performance Units shall be granted, that would violate the
Securities Act, the Exchange

 

6



--------------------------------------------------------------------------------

Act, the Code, or any other securities or tax or other applicable law or
regulation. Notwithstanding anything to the contrary contained herein, the
shares issuable upon vesting of the Performance Units shall not be issued unless
such shares are then registered under the Securities Act, or, if such shares are
not then so registered, the Company has determined that such exercise and
issuance would be exempt from the registration requirements of the Securities
Act.

XV. Data Privacy and Notice of Consent. You hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Agreement by and among, as applicable,
the Employer, the Company, and any Affiliates of the Company for the exclusive
purpose of implementing, administering and managing your participation in the
Plan and the Program.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number (to the extent
permitted under applicable local law) or other identification number, salary,
nationality, job title, residency status, any shares of stock or directorships
held in the Company, details of all equity compensation or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan and the Program
(“Data”).

You understand that Data may be transferred to Merrill Lynch Bank & Trust Co.,
FSB (or any successor thereto), any third parties assisting in the
implementation, administration and management of the Plan and the Program, that
these recipients may be located in your country, or elsewhere, including outside
the European Economic Area and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
Employer, the Company, Affiliates of the Company, Merrill Lynch Bank & Trust
Co., FSB (or any successor thereto), and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing your participation in the Plan and the Program to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan and
the Program, including any requisite transfer of such Data as may be required to
a broker, escrow agent or other third party with whom the shares received upon
vesting of the Performance Units may be deposited. You understand that Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan and the Program. You understand that if you reside
outside the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you

 

7



--------------------------------------------------------------------------------

Performance Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan and the Program. For more information on
the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

XVI. Language. If you have received this Agreement or any other document related
to the Plan and/or the Program translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

XVII. Governing Law. The terms of this Agreement shall be governed by the laws
of the State of Delaware without giving effect to principles of conflicts of
laws. For purposes of litigating any dispute that arises hereunder, the parties
hereby submit to and consent to the jurisdiction of the State of Delaware, and
agree that such litigation shall be conducted in the courts of the State of
Delaware, or the federal courts for the United States for the federal district
located in the State of Delaware, and no other courts, where this Agreement is
made and/or to be performed.

XVIII. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.

XIX. Electronic Delivery The Company may, in its sole discretion, decide
to deliver any documents related to current or future participation in the Plan
and/or the Program by electronic means. You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

XX. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan and the Program, on the
Performance Units and on any shares of Common Stock acquired under the Plan and
the Program, to the extent the Company determines it is necessary or advisable
for legal or administrative reasons, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

8



--------------------------------------------------------------------------------

XXI. Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other grantee.

 

Very truly yours,

AMGEN INC.

By:

 

 

Name:

Title:

 

Accepted and Agreed,

this    day of            , 20    .

By:

 

 

Name:

 

 

 

9



--------------------------------------------------------------------------------

APPENDIX A

ADDITIONAL TERMS AND CONDITIONS OF THE

AMGEN INC. 2009 EQUITY INCENTIVE PLAN

AWARD OF PERFORMANCE UNITS

(BY COUNTRY)

TERMS AND CONDITIONS

This Appendix includes additional terms and conditions that govern any
Performance Units granted under the Plan if, under applicable law, you are a
resident of, or are deemed to be a resident of one of the countries listed
below. Furthermore, the additional terms and conditions that govern the
Performance Units granted hereunder may apply to you if you relocate to one of
the countries listed below and the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall apply to you.
Certain capitalized terms used but not defined in this Appendix A shall have the
meanings set forth in the Plan and/or the Agreement to which this Appendix is
attached.

NOTIFICATIONS

This Appendix also includes notifications relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the countries to which this Appendix refers as of February
2012. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that you not rely on the notifications herein as the
only source of information relating to the consequences of your participation in
the Plan because the information may be outdated when you acquire shares of
Common Stock under the Plan, or when you subsequently sell shares of Common
Stock acquired under the Plan.

In addition, the notifications are general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working or are considered a resident of another country
for local law purposes, the information contained herein may not be applicable
to you or you may be subject to the provisions of one or more jurisdictions.

 

Appendix- 1



--------------------------------------------------------------------------------

ALGERIA

NOTIFICATIONS

Exchange Control Information. Proceeds from the sale of Shares and any cash
dividends must be repatriated to Algeria.

AUSTRALIA

NOTIFICATIONS

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on your behalf.

Securities Law Information. If you acquire shares of Common Stock under the Plan
and offer the shares of Common Stock for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law. You should consult with your own legal advisor before making any such offer
in Australia.

AUSTRIA

NOTIFICATIONS

Consumer Protection Information. You may be entitled to revoke acceptance of the
Award on the basis of the Austrian Consumer Protection Act (the “Act”) under the
conditions listed below, if the Act is considered to be applicable to the Award,
the Plan and the Program:

 

  (i)

If you accept the Award outside the business premises of the Company, you may be
entitled to revoke your acceptance of the Award, provided the revocation is made
within one (1) week after such acceptance of an Award.

 

  (ii)

The revocation must be in written form to be valid. It is sufficient if you
return the Agreement to the Company or the Company’s representative with
language which can be understood as a refusal to conclude or honor the
Agreement, provided the revocation is sent within the period discussed above.

Exchange Control Information. If you hold shares of Common Stock acquired under
the Plan outside of Austria, you must submit a report to the Austrian National
Bank. An exemption applies if the value of the shares as of any given quarter
does not exceed €30,000,000 or if the value of the shares in any given year as
of December 31 does not exceed €5,000,000. If the former threshold is exceeded,
quarterly obligations are imposed, whereas if the latter threshold is exceeded,
annual reports must be given. The annual reporting date is December 31 and the
deadline for filing the annual report is March 31 of the following year.

 

Appendix- 2



--------------------------------------------------------------------------------

A separate reporting requirement applies when you sell shares of Common Stock
acquired under the Plan. In that case, there may be exchange control obligations
if the cash proceeds are held outside of Austria. If the transaction volume of
all accounts abroad exceeds €3,000,000, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the 15th day of the following month, on the prescribed form (Meldungen
SI-Forderungen und/oder SI-Verpflichtungen).

BELGIUM

NOTIFICATIONS

Tax Reporting Notification. You are required to report any taxable income
attributable to the Award granted hereunder on your annual tax return. You are
also required to report any security and bank accounts opened and maintained
outside Belgium on your annual tax return.

BRAZIL

TERMS AND CONDITIONS

Compliance with Law. By accepting the Performance Units, you acknowledge that
you agree to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the vesting of the Performance Units and the
sale of shares of Common Stock acquired under the Plan.

NOTIFICATIONS

Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit annually a declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights equals or exceeds US$100,000. Assets and rights that must be
reported include the shares of Common Stock.

BULGARIA

There are no country-specific provisions.

CANADA

TERMS AND CONDITIONS

Termination of Service. This provision supplements Section IX(j) of the
Agreement:

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive an Award and vest in such
Award under the Plan and the Program, if any, will terminate effective as of the
date that is the earlier of: (1) the date you receive notice of termination of
employment from the Company or your Employer, or (2) the date you are no longer
actively employed by the Company or your Employer regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, but not

 

Appendix- 3



--------------------------------------------------------------------------------

limited to statutory law, regulatory law and/or common law). Your right, if any,
to acquire shares of Common Stock pursuant to an Award after termination of
employment will be measured by the date of termination of your active employment
and will not be extended by any notice period mandated under local law.

Form of Settlement - Performance Units Payable Only in Shares. Notwithstanding
any discretion in the Plan or the Program or anything to the contrary in the
Agreement, the Award does not provide any right for you, as a resident of
Canada, to receive a cash payment and shall be paid in Shares only.

The following provisions will apply to you if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.

Data Privacy Notice and Consent. This provision supplements Section XV of the
Agreement:

You hereby authorize the Company and the Company’s representative to discuss
with and obtain all relevant information from all personnel (professional or
not) involved in the administration and operation of the Plan and the Program.
You further authorize the Company and your Employer to disclose and discuss your
participation in the Plan with their advisors. You also authorize the Company
and your Employer to record such information and keep it in your employee file.

NOTIFICATIONS

Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed (i.e., the
NASDAQ Global Select Market).

CZECH REPUBLIC

NOTIFICATIONS

Exchange Control Information. Proceeds from the sale of shares of Common Stock
may be held in a cash account abroad and you are no longer required to report
the opening and maintenance of a foreign account to the Czech National Bank (the
“CNB”), unless the CNB notifies you specifically that such reporting is
required. Upon request of the CNB, you may need to file a notification within 15
days of the end of the calendar quarter in which you acquire shares of Common
Stock.

 

Appendix- 4



--------------------------------------------------------------------------------

DENMARK

NOTIFICATIONS

Exchange Control Information. If you establish an account holding shares or an
account holding cash outside Denmark, you must report the account to the Danish
Tax Administration. The form which should be used in this respect can be
obtained from a local bank. (These obligations are separate from and in addition
to the obligations described below.)

Securities/Tax Reporting Information. If you hold shares of Common Stock
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, you are required to inform the Danish Tax Administration about the
account. For this purpose, you must sign and file a Form V (Erklaering V) with
the Danish Tax Administration. In the event that the applicable broker or bank
with which the account is held does not also sign the Form V, you acknowledge
that you are solely responsible for providing certain details regarding the
foreign brokerage or bank account and any shares of Common Stock acquired under
the Plan and held in such account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form V, you authorize the Danish
Tax Administration to examine the account.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank) for the purpose of holding cash outside Denmark, you are also required to
inform the Danish Tax Administration about this account. To do so, you must file
a Form K (Erklaering K) with the Danish Tax Administration. The Form K must be
signed both by you and by the applicable broker or bank where the account is
held, unless an exemption from the broker/bank signature requirement is obtained
from the Danish Tax Administration (which exemption may be sought on the Form K
itself). By signing the Form K, you (and the broker/bank to the extent the
exemption is not obtained) undertake an obligation, without further request each
year, to forward information to the Danish Tax Administration concerning the
content of the account. By signing the Form K, you authorize the Danish Tax
Administration to examine the account.

EGYPT

NOTIFICATIONS

Exchange Control Information. If you transfer funds into Egypt in connection
with the Performance Units, you are required to transfer the funds through a
registered bank in Egypt.

GERMANY

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you make or receive a payment in
excess of this amount, you are responsible for obtaining the appropriate form
from a German federal bank and complying with applicable reporting requirements.

 

Appendix- 5



--------------------------------------------------------------------------------

GREECE

There are no country-specific provisions.

HONG KONG

TERMS AND CONDITIONS

SECURITIES WARNING: The Performance Units and any shares of Common Stock issued
in respect of Performance Units do not constitute a public offering of
securities under Hong Kong law and are available only to Participants under the
Program. The Agreement, including this Appendix, the Program, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong, nor have
the documents been reviewed by any regulatory authority in Hong Kong. The
Performance Units and any documentation related thereto are intended solely for
the personal use of each Participant under the Program and may not be
distributed to any other person. If you are in doubt about any of the contents
of the Agreement, including this Appendix, the Program or the Plan, you should
obtain independent professional advice.

Form of Settlement- Performance Units Payable Only in Shares. Notwithstanding
any discretion in the Plan or the Program or anything to the contrary in the
Agreement, the Award does not provide any right for you, as a resident of Hong
Kong, to receive a cash payment and shall be paid in shares of Common Stock
only.

Sale of Shares of Common Stock. In the event that shares of Common Stock are
issued in respect of Performance Units within six (6) months of the Grant Date,
you agree that you will not dispose of such shares prior to the six (6)-month
anniversary of the Grant Date.

NOTIFICATIONS

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

HUNGARY

There are no country-specific provisions.

INDIA

NOTIFICATIONS

Exchange Control Information. You understand that you must repatriate any cash
dividends paid on Shares acquired under the Plan and the Program and any
proceeds from the sale of shares of Common Stock acquired under the Plan and the
Program to India within 90 days of receipt.

 

Appendix- 6



--------------------------------------------------------------------------------

You will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency, and you must maintain the FIRC as proof
of repatriation of funds in the event that the Reserve Bank of India or the
Employer requests proof of repatriation. It is your responsibility to comply
with these requirements.

IRELAND

TERMS AND CONDITIONS

Nature of Grant. This provision supplements Section IX of the Agreement:

In accepting the Award granted hereunder, you acknowledge your understanding and
agreement that the benefits received under the Plan will not be taken into
account for any redundancy or unfair dismissal claim.

NOTIFICATIONS

Director Notification Requirements. If you are a director, shadow director or
secretary of an Irish Affiliate, you must notify the Irish Affiliate in writing
within five (5) business days of receiving or disposing of an interest in the
Company (e.g., an Award or shares of Common Stock) in the Company, or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests, if any, will be attributed to the director, shadow
director or secretary).

ITALY

TERMS AND CONDITIONS

Data Privacy Notice. The following provision replaces Section XV of the
Agreement:

You understand that your Employer, the Company and any Affiliate may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance (to the
extent permitted under Italian law) or other identification number, salary,
nationality, job title, any shares or directorships held in the Company or any
Affiliate, details of all Awards granted, or any other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the exclusive purpose of implementing, managing and
administering the Plan and the Program (“Data”).

You also understand that providing the Company with Data is necessary for the
performance of the Plan and the Program and that your refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect your ability to participate in the Plan and the
Program. The Controller of personal data processing is Amgen Inc., with
registered offices at One Amgen Center Drive, Thousand Oaks, California

 

Appendix- 7



--------------------------------------------------------------------------------

91320, U.S.A., and, pursuant to Legislative Decree no. 196/2003, its
Representative in Italy for privacy purposes is Amgen Dompe S.p.A., with
registered offices at Via Tazzoli, 6 – 20154 Milan, Italy.

You understand that Data will not be publicized, but it may be transferred to
banks, other financial institutions, or brokers involved in the management and
administration of the Plan and the Program. You understand that Data may also be
transferred to the independent registered public accounting firm engaged by the
Company. You further understand that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purposes of implementing,
administering and managing your participation in the Plan and the Program, and
that the Company and/or any Affiliate may each further transfer Data to third
parties assisting the Company in the implementation, administration, and
management of the Plan and the Program, including any requisite transfer of Data
to a broker or other third party with whom you may elect to deposit any shares
of Common Stock issued in respect of the Award. Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing your participation in the
Plan and the Program. You understand that these recipients may be located in or
outside the European Economic Area, such as in the United States or elsewhere.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan and the
Program, it will delete Data as soon as it has completed all the necessary legal
obligations connected with the management and administration of the Plan and the
Program.

You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions, as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right to, including but not limited to, access, delete,
update, correct, or terminate, for legitimate reason, the Data processing.

Furthermore, you are aware that Data will not be used for direct-marketing
purposes. In addition, Data provided can be reviewed and questions or complaints
can be addressed by contacting your local human resources representative.

Acknowledgement of Nature of Grant. By accepting the Award granted hereunder,
you acknowledge that (1) you have received a copy of the Plan, the Program, the
Agreement and this Appendix; (2) you have reviewed the applicable documents in
their entirety and fully understand the contents thereof; and (3) you accept all
provisions of the Plan, the Program, the Agreement and this Appendix.

 

Appendix- 8



--------------------------------------------------------------------------------

You further acknowledge that you have read and specifically and explicitly
approve, without limitation, the following sections of the Agreement: Section
III, Section IV, Section V, Section IX, Section IV, Section XV (as replaced by
the above consent), Section XVI and Section XX.

JAPAN

There are no country-specific provisions.

LITHUANIA

There are no country-specific provisions.

MEXICO

TERMS AND CONDITIONS

Acknowledgement of the Grant. In accepting the Award granted hereunder, you
acknowledge that you have received a copy of the Plan and the Program, have
reviewed the Plan and the Program and the Agreement, including this Appendix, in
their entirety and fully understand and accept all provisions of the Plan, the
Program and the Agreement, including this Appendix. You further acknowledge that
you have read and specifically and expressly approve the terms and conditions of
Section IX of the Agreement, in which the following is clearly described and
established:

 

  (1)

Your participation in the Plan and the Program do not constitute an acquired
right.

 

  (2)

The Plan and your participation in the Plan and the Program are offered by Amgen
Inc. on a wholly discretionary basis.

 

  (3)

Your participation in the Plan and the Program is voluntary.

 

  (4)

Amgen Inc. and its Affiliates are not responsible for any decrease in the value
of any shares of Common Stock issued with respect to the Award.

Labor Law Acknowledgement and Policy Statement. In accepting any Award granted
hereunder, you expressly recognize that Amgen Inc., with registered offices at
One Amgen Center Drive, Thousand Oaks, California 91320, U.S.A., is solely
responsible for the administration of the Plan and that your participation in
the Plan and acquisition of shares of Common Stock do not constitute an
employment relationship between you and Amgen Inc. since you are participating
in the Plan on a wholly commercial basis and your sole employer is Amgen Latin
America Services, S.A. de C.V. (“Amgen-Mexico”). Based on the foregoing, you
expressly recognize that the Plan and the Program and the benefits that you may
derive from participation in the Plan and the Program do not establish any
rights between you and your Employer, Amgen-Mexico, and do not form part of the
employment conditions and/or benefits provided by Amgen-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.

 

Appendix- 9



--------------------------------------------------------------------------------

You further understand that your participation in the Plan and the Program is as
a result of a unilateral and discretionary decision of Amgen Inc.; therefore,
Amgen Inc. reserves the absolute right to amend and/or discontinue your
participation in the Plan at any time without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Amgen Inc. for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to Amgen Inc., its Affiliates,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

Spanish Translation

Reconocimiento del Otorgamiento. Al aceptar cualquier Otorgamiento de Acciones
bajo el presente documento, usted reconoce que ha recibido una copia del Plan y
del Programa, que ha revisado el Plan y el Programa, así como también el
Apéndice en su totalidad, además que comprende y está de acuerdo con todas las
disposiciones tanto del Plan, del Programa y del Otorgamiento, incluyendo este
Apéndice. Asimismo, usted reconoce que ha leído y manifiesta específicamente y
expresamente la conformidad con los términos y condiciones establecidos en la
Sección VIII del Acuerdo del Otorgamiento, en los que se establece y describe
claramente que:

 

  (1)

Su participación en el Plan y en el Programa de ninguna manera constituye un
derecho adquirido.

 

  (2)

Su participación en Plan y en el Programa son ofrecidos por Amgen Inc. de forma
completamente discrecional.

 

  (3)

Su participación en el Plan y en el Programa es voluntaria.

 

  (4)

Amgen Inc. y sus Afiliados no son responsables de ninguna disminución en el
valor de las Acciones Comunes emitidas mediante el Plan.

Reconocimiento de la Ley Laboral y Declaración de Política. Al aceptar cualquier
Otorgamiento bajo el presente, usted reconoce expresamente que Amgen Inc., con
oficinas registradas localizadas en One Amgen Center Drive, Thousand Oaks,
California 91320, U.S.A., es la única responsable de la administración del Plan
y que su participación en el mismo y la adquisición de Acciones Comunes no
constituyen de ninguna manera una relación laboral entre usted y Amgen Inc.,
debido a que su participación en el Plan es únicamente una relación comercial y
que su único empleador es Amgen Latin America Services, S.A. de C.V.
(“Amgen-Mexico”). Derivado de lo anterior, usted reconoce expresamente que el
Plan y el Programa y los beneficios a su favor que pudieran derivar de la
participación en el mismo, no establecen ningún derecho entre usted y su
empleador, Amgen – México, y no forman parte de las condiciones

 

Appendix- 10



--------------------------------------------------------------------------------

laborales y/o los beneficios otorgados por Amgen – México, y cualquier
modificación del Plan o la terminación del mismo no constituirá un cambio o
desmejora de los términos y condiciones de su trabajo.

Asimismo, usted entiende que su participación en el Plan y en el Programa es
resultado de la decisión unilateral y discrecional de Amgen Inc., por lo tanto,
Amgen Inc. se reserva el derecho absoluto de modificar y/o descontinuar su
participación en el Plan en cualquier momento y sin ninguna responsabilidad para
usted.

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Amgen Inc., por cualquier compensación o daños
y perjuicios, en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia usted exime amplia y completamente a
Amgen Inc. de toda responsabilidad, como así también a sus Afiliadas,
accionistas, directores, agentes o representantes legales con respecto a
cualquier demanda que pudiera surgir.

NETHERLANDS

NOTIFICATIONS

Securities Law Information. You should be aware of Dutch insider-trading rules,
which may impact your ability to sell shares of Common Stock issued in respect
of the Award. In particular, you may be prohibited from effectuating certain
transactions if you have insider information regarding the Company.

By accepting the Award granted hereunder and participating in the Plan and the
Program, you acknowledge having read and understood this Securities Law
Notification and further acknowledge that it is your responsibility to comply
with the following Dutch insider-trading rules:

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to the issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public, and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of an Affiliate in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
of the Company working at an Affiliate in the Netherlands (including persons
eligible to participate in the Plan and the Program) may have inside information
and, thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when in possession of such inside information.

 

Appendix- 11



--------------------------------------------------------------------------------

NEW ZEALAND

There are no country-specific provisions.

NORWAY

There are no country-specific provisions.

POLAND

NOTIFICATIONS

Exchange Control Information. Polish residents holding foreign securities
(including shares of Common Stock) and maintaining accounts abroad must report
information to the National Bank of Poland. Specifically, if the aggregate value
of shares and cash held in such foreign accounts exceeds PLN 7 million, Polish
residents must file reports on the transactions and balances of the accounts on
a quarterly basis. If required, the reports are due on a quarterly basis by the
20th day following the end of each quarter and must be filed on special forms
available on the website of the National Bank of Poland. In addition, Polish
residents are required to transfer funds through a bank account in Poland if the
transferred amount in any single transaction exceeds a specified threshold
(currently €15,000). You must store all documents connected with any foreign
exchange transactions you engage in for a period of five years.

PORTUGAL

TERMS AND CONDITIONS

Consent to Receive Information in English. You hereby expressly declare that you
have full knowledge of the English language and have read, understood and fully
accepted and agreed with the terms and conditions established in the Plan, the
Program and Agreement.

Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano, no Programa e no
Acordo.

NOTIFICATIONS

Exchange Control Information. If you do not hold the shares of Common Stock
issued in respect of the Award with a Portuguese financial intermediary, you
will need to file a report with the Portuguese Central Bank. If the shares are
held by a Portuguese financial intermediary, it will file the report for you.

PUERTO RICO

There are no country-specific provisions.

 

Appendix- 12



--------------------------------------------------------------------------------

ROMANIA

NOTIFICATIONS

Exchange Control Information. If you deposit proceeds from the sale of shares of
Common Stock in a bank account in Romania, you may be required to provide the
Romanian bank assisting with the transaction with appropriate documentation
explaining the source of the income. You should consult with a legal advisor to
determine whether you will be required to submit such documentation to the
Romanian bank.

RUSSIA

TERMS AND CONDITIONS

Settlement of Award. Depending on developments in Russian securities
regulations, the Company reserves the right, in its sole discretion, to force
the immediate sale of any shares of Common Stock to be issued upon vesting of
the Award granted hereunder. You agree that, if applicable, the Company is
authorized to instruct Merrill Lynch Bank & Trust Co., FSB (or such other broker
as may be designated by the Company) to assist with the mandatory sale of such
shares of Common Stock (on your behalf pursuant to this authorization) and you
expressly authorize Merrill Lynch Bank & Trust Co., FSB (or such other broker as
may be designated by the Company) to complete the sale of such shares. You
acknowledge that Merrill Lynch Bank & Trust Co., FSB (or such other broker as
may be designated by the Company) is under no obligation to arrange for the sale
of the shares of Common Stock at any particular trading price. Upon the sale of
shares of Common Stock, you will receive the cash proceeds from the sale of such
shares, less any brokerage fees or commissions and subject to your obligations
in connection with the Tax Obligations.

Securities Law Requirements. The Award granted hereunder, the Agreement,
including this Appendix, the Program, the Plan and all other materials you may
receive regarding your participation in the Plan and the Program or the Award
granted hereunder do not constitute advertising or an offering of securities in
Russia. The issuance of shares of Common Stock in respect of the Award has not
and will not be registered in Russia; therefore, such shares may not be offered
or placed in public circulation in Russia.

In no event will shares of Common Stock acquired under the Plan be delivered to
you in Russia; all shares of Common Stock will be maintained on your behalf in
the United States.

You are not permitted to sell any shares acquired under the Plan directly to a
Russian legal entity or resident.

Labor Law Information. You acknowledge that if you continue to hold shares of
Common Stock acquired under the Plan after an involuntary termination of your
employment, you will not be eligible to receive unemployment benefits in Russia.

 

Appendix- 13



--------------------------------------------------------------------------------

NOTIFICATIONS

Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the Shares acquired under the Plan and the
Program or receipt of dividends on such Shares, you must repatriate the proceeds
to Russia. Such proceeds must be initially credited to you through a foreign
currency account opened in your name at an authorized bank in Russia. After the
funds are initially received in Russia, they may be further remitted to a
foreign bank subject to the following limitations: (i) the foreign account may
be opened only for individuals; (ii) the foreign account may not be used for
business activities; (iii) the Russian tax authorities must be given notice
about the opening/closing of each foreign account within one month of the
account opening/closing; and (iv) the Russian tax authorities must be given
notice of the account balances of such foreign accounts as of the beginning of
each calendar year. You are encouraged to contact your personal advisor before
remitting your proceeds from participation in the Plan and the Program to Russia
as exchange control requirements may change.

SAUDI ARABIA

NOTIFICATIONS

Securities Law Information. This document may not be distributed in the Kingdom
of Saudi Arabia except to such persons as are permitted under the Offers of
Securities Regulations issued by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. You are hereby advised to conduct your own due diligence on the
accuracy of the information relating to the shares of Common Stock. If you do
not understand the contents of this document, you should consult an authorized
financial adviser.

SLOVAK REPUBLIC

There are no country-specific provisions.

SLOVENIA

There are no country-specific provisions.

SOUTH AFRICA

TERMS AND CONDITIONS

Responsibility for Taxes. The following provision supplements Section V of the
Agreement:

By accepting the Performance Units, you agree that, immediately upon vesting and
settlement of the Performance Units, you will notify your Employer of the amount
of any gain realized. If you

 

Appendix- 14



--------------------------------------------------------------------------------

fail to advise your Employer of the gain realized upon vesting and settlement,
you may be liable for a fine. You will be solely responsible for paying any
difference between your actual tax liability and the amount withheld by your
Employer.

NOTIFICATIONS

Exchange Control Information. Because no transfer of funds from South Africa is
required under the Performance Units, no filing or reporting requirements should
apply when the Performance Units are granted or when shares of Common Stock are
issued upon vesting and settlement of the Performance Units. However, because
the exchange control regulations are subject to change, you should consult your
personal advisor prior to vesting and settlement of the Performance Units to
ensure compliance with current regulations. You are responsible for ensuring
compliance with all exchange control laws in South Africa.

SPAIN

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements Section IX of the
Agreement:

By accepting the Award granted hereunder, you consent to participation in the
Plan and the Program and acknowledge that you have received a copy of the Plan
and the Program.

You understand that the Company has unilaterally, gratuitously and in its sole
discretion decided to grant the Award under the Plan and the Program to
individuals who may be members of the Board, Employees, or Consultants of the
Company or its Affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that the
Awards granted will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis, other than as expressly set forth in the
applicable Agreement, including this Appendix. Consequently, you understand that
the Award granted hereunder is given on the assumption and condition that it
shall not become a part of any employment contract (either with the Company or
any of its Affiliates) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. Further, you understand and freely accept that there is no guarantee
that any benefit whatsoever shall arise from any gratuitous and discretionary
grant of the Award since the future value of the Award and any shares of Common
Stock that may be issued in respect of such Award is unknown and unpredictable.
In addition, you understand that the Award granted hereunder would not be made
but for the assumptions and conditions referred to above; thus, you understand,
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of the Award or right to the Award shall be null and void.

Further, the vesting of the Performance Units is expressly conditioned your
continued and active rendering of service, such that if your employment
terminates for any reason whatsoever, the Performance Units may cease vesting
immediately, in whole or in part, effective on the date of

 

Appendix- 15



--------------------------------------------------------------------------------

your termination of employment (unless otherwise specifically provided in
Section I of the Agreement). This will be the case, for example, even if (1) you
are considered to be unfairly dismissed without good cause; (2) you are
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) you terminate service due to a change of work location, duties or
any other employment or contractual condition; (4) you terminate service due to
a unilateral breach of contract by the Company or an Affiliate; or (5) your
employment terminates for any other reason whatsoever. Consequently, upon
termination of your employment for any of the above reasons, you may
automatically lose any rights to Performance Units that were not vested on the
date of your termination of employment, as described in the Plan and the
Agreement.

You acknowledge that you have read and specifically accepts the conditions
referred to in Section I of the Agreement.

NOTIFICATIONS

Securities Law Information. The Performance Units and the Shares described in
the Agreement and this Appendix do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.

Exchange Control Information. When receiving foreign currency payments exceeding
€50,000 derived from the ownership of Shares acquired under the Plan (i.e.,
dividends or sale proceeds), you must inform the financial institution receiving
the payment of the basis upon which such payment is made. You will need to
provide the institution with the following information: (i) your name, address,
and fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) further information that
may be required.

If you acquire Shares under the Plan, you must declare the acquisition to the
Direccion General de Comercio e Inversiones (“DGCI”). If you acquire the shares
through the use of a Spanish financial institution, that institution will
automatically make the declaration to the DGCI for you; otherwise, you will be
required to make the declaration by filing a D-6 form. You must also declare
ownership of any shares with the DGCI each January while the Shares are owned.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

NOTIFICATIONS

Securities Law Notification. The Award offered hereunder is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.

 

Appendix- 16



--------------------------------------------------------------------------------

TURKEY

NOTIFICATIONS

Securities Law Information. Under Turkish law, you are not permitted to sell
Shares acquired under the Plan in Turkey. You must sell the Shares acquired
under the Plan outside of Turkey. The Shares are currently traded on the NASDAQ
in the U.S. under the ticker symbol “AMGN” and Shares may be sold on this
exchange, which is located outside of Turkey.

UNITED ARAB EMIRATES

NOTIFICATIONS

Securities Law Notice. Performance Units under the Plan are available only to
Participants under the Program and are for the purpose of providing equity
incentives. The Plan, the Program and the Agreement are intended for
distribution only to such Participants and must not be delivered to, or relied
on by, any other person. You should conduct your own due diligence on the Units
offered pursuant to this Agreement. If you do not understand the contents of the
Plan and/or the Agreement, you should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority and the Dubai Financial
Services Authority have no responsibility for reviewing or verifying any
documents in connection with the Plan. Further, the Ministry of the Economy and
the Dubai Department of Economic Development have not approved the Plan or the
Agreement nor taken steps to verify the information set out therein, and have no
responsibility for such documents.

UNITED KINGDOM

TERMS AND CONDITIONS

Tax Withholding. This provision supplements Section V of the Agreement:

You agree that if you do not pay or your Employer or the Company does not
withhold from you the full amount of Tax Obligations that you owe due at
issuance of shares of Common Stock in respect of the Performance Units, or the
release or assignment of the Performance Units for consideration, or the receipt
of any other benefit in connection with the Performance Units (the “Taxable
Event”) within 90 days after the Taxable Event, or such other period specified
in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003,
then the amount that should have been withheld and/or paid shall constitute a
loan owed by you to your Employer, effective 90 days after the Taxable Event.
You agree that the loan will bear interest at the official rate of HM Revenue
and Customs (“HMRC”) and will be immediately due and repayable by you, and the
Company and/or your Employer may recover it at any time thereafter by
withholding (subject to Section V of the Agreement) the funds from salary, bonus
or any other funds due to you by your Employer, by withholding in shares of
Common Stock issued in respect of the Performance Units or from the cash
proceeds from the sale of shares of Common Stock or by demanding cash or a check
from you. You also authorize the Company to delay the issuance of any shares of
Common Stock to you unless and until the loan is repaid in full.

 

Appendix- 17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the Exchange Act, as amended), from time
to time, the terms of the immediately foregoing provision will not apply. In the
event that you are an officer or executive director and Tax Obligations are not
collected from or paid by you within 90 days of the Taxable Event, the amount of
any uncollected Tax Obligations may constitute a benefit to you on which
additional income tax and national insurance contributions may be payable. You
acknowledge that you are responsible for reporting and paying these potential
additional taxes under the self-assessment regime.

Joint Election. As a condition of the Award, you agree to accept any liability
for secondary Class 1 National Insurance Contributions (the “Employer NICs”)
which may be payable by the Company or your Employer with respect to the earning
and/or payment of the Performance Units and issuance of shares of Common Stock
in respect of the Performance Units, the assignment or release of the
Performance Units for consideration or the receipt of any other benefit in
connection with the Performance Units.

Without limitation to the foregoing, you agree to make an election (the
“Election”), in the form specified and/or approved for such election by HMRC,
that the liability for your employer NICs payments on any such gains shall be
transferred to you to the fullest extent permitted by law. You further agree to
execute such other elections as may be required between you and any successor to
the Company and/or your Employer. You hereby authorize the Company and your
Employer to withhold such Employer NICs by any of the means set forth in Section
V of the Agreement.

Failure by you to enter into an Election, withdrawal of approval of the Election
by HMRC or a joint revocation of the Election by you and the Company or your
Employer, as applicable, shall be grounds for the forfeiture and cancellation of
the Performance Units, without any liability to the Company or your Employer.

UNITED STATES

TERMS AND CONDITIONS

Nature of Grant. The following provision replaces Section IX(j) of the Award
Agreement:

(j) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive Performance Units and receive shares
under the Plan and the Program, if any, will terminate effective as of the date
that you are no longer actively employed; provided, however, that such right
will be extended by any notice period mandated by law (e.g. the Worker
Adjustment and Retraining Notification Act (“WARN Act”) notice period or similar
periods pursuant to local law) and any paid administrative leave (as
applicable), unless the Company shall provide you with written notice otherwise
before the commencement of such notice period or leave. In such event, payment
of the Performance Units shall be made in accordance with Section IV.

 

Appendix- 18